Citation Nr: 1821991	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder ("PTSD"), and to include as secondary to a service connected disability. 

2.  Entitlement to service connection for a sleep disorder. 

3.  Entitlement to service connection for multiple sclerosis. 

4. Entitlement to service connection for right hand bone spur. 

5.  Entitlement to service connection for degenerative joint disease of the right foot, to include as secondary to a service connected disability. 

6.  Entitlement to service connection for degenerative joint disease of the bilateral hips, to include as secondary to a service connected disability. 

7.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to a service connected disability. 
8.  Entitlement to an increased evaluation, in excess of 10 percent disabling, for status post stress fracture of the right tibia with right knee enthesopathy. 

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU").


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from December 1989 through May 1990.  The Veteran has additional periods of reserve service. 

This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions, dated March 2012 and July 2013, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction ("AOJ")).

In the March 2012 rating decision, the AOJ denied the Veteran's claim for entitlement to service connection for PTSD.  After reviewing the Veteran's medical records and statements to the Board, this issue has been recharacterized as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Specifically, the Board observes that the Veteran has described developing depression and anxiety as a result of her general medical condition, including the service-connected status post stress fracture of the right tibia.  As such, the issues on appeal have been recharacterized as reflected on the title page of this decision. 

The Veteran testified at a July 2017 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

During the July 2017 hearing, the Veteran testified that her service-connected status post stress fracture of the right tibia impairs her ability to work.  The Board notes that if a claimant, or the record, reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability ("TDIU") as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As such, the Board has considered entitlement to a TDIU as part of the Veteran's appeal for an increased evaluation of her service-connected status post stress fracture of the right tibia disability.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board additionally notes that the Veteran, through her representative, submitted additional medical records following the July 2017 hearing.  However, this submission included a written statement from the Veteran and her representative waiving AOJ consideration of this new medical evidence.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The issues of entitlement to service connection for degenerative joint disease of the right foot and bilateral hips, degenerative disc disease of the lumbar spine, for an acquired psychiatric disorder, a sleep disorder, entitlement to an increased evaluation of the service-connected status post stress fracture of the right tibia disability and entitlement to an award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The clinical evidence of record does not show that the Veteran has been diagnosed with multiple sclerosis during the appeal period or within proximity thereto. 

2.  The Veteran's current right hand bone spur disability is not causally related to her active service or any incident therein. 


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by the Veteran's active duty service, nor may it presumed to have been so incurred. 3 8 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2.  The criteria for service connection for a right hand bone spur disability has not been met.  38 U.S.C. §§ 1131, 1133, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The VCAA required notice provisions were accomplished by numerous letters, including those dated in December 2010 and February 2011, which informed the Veteran of the information and evidence not of record that is necessary to substantiate her claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues decided herein have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise. 

The Veteran has not been afforded a VA medical examination or medical opinion for her claims of entitlement to service connection for multiple sclerosis or a right hand bone spur.  In determining whether VA's duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

With respect to the claim for multiple sclerosis, the Board finds no examination is warranted because the evidence of record does not support a finding that the Veteran has a current clinical diagnosis for multiple sclerosis. As such, no examination is warranted.  See 38 U.S.C. § 5103A; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As to the Veteran's claim for entitlement to service connection for a right hand bone spur, the Board finds that the Veteran has not satisfied the third element, evidence of a nexus between the current disability and her active duty service.  Regarding the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83. 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Aside from the Veteran's lay assertions, the evidence does not in any way suggest that the right hand bone spur disability is related to her active duty service or any service-connected disability.  She further does not assert any other in-service event, injury or disease, to which this post-service disability could possibly be related.  In this particular case, the "low" threshold for purposes of triggering VA's duty to provide an examination for the right hand bone spur disability have not been met. Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278.

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at a July 2017 video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by her representative, Paralyzed American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor her representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized, law applicable to the Veteran's claims, the Board finds that the Veteran is not entitled to an award of service connection for either multiple sclerosis or the right hand bone spur disability.  

	i.  Entitlement to service connection for multiple sclerosis:

The Veteran seeks entitlement to service connection for multiple sclerosis.  In statements to the Board, the Veteran reports an onset of symptoms beginning approximately in 2000.  See e.g. Hearing Transcript.  The symptoms of this disability are described as persistent sensations of numbness and tingling in the hands, legs, and feet.  The Veteran additionally describes symptoms of chronic weakness in her bilateral upper and lower extremities. 

Following a thorough review of the Veteran's longitudinal medical records, the Board finds that she is not entitled to an award of service connection, as she has not been diagnosed with multiple sclerosis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).   In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225.  

The mere fact of a Veteran reporting subjective symptoms, whether bilateral extremity numbness, weakness, or otherwise, does not necessarily warrant a finding that she has met the current disability due to disease or injury requirement.  Rather, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  

A review of the Veteran's medical records shows she has been found to not have multiple sclerosis.  The Board notes that recent treatment records, submitted by the Veteran, show diagnostic findings have been negative for multiple sclerosis.  See Houston-Methodist Neurology Records.  Following a December 2016 magnetic resonance imaging ("MRI") of the Veteran's brain reported findings suggestive of multiple sclerosis, the Veteran was sent for further diagnostic testing.  Specifically, the Veteran's physician recommended a cerebrospinal fluid ("CSF") evaluation to look for additional diagnostic features of multiple sclerosis, including the presence of myelin basic protein.  Thereafter, the January 2017 results of the CSF were reported as negative for any evidence of a demyelinating disease (i.e. multiple sclerosis). 

Similarly, a review of the Veteran's earlier medical records shows no evidence of a confirmed diagnosis for multiple sclerosis.  Rather, at various times the Veteran's physicians would note a "suspicion" or "suspected" diagnosis for multiple sclerosis, but after further diagnostic testing a clinical diagnosis for multiple sclerosis was ruled out.  See e.g. Medical Records from Neurology Consultants of Montgomery. 

Finally, the Board has considered the Veteran's lay reports of symptoms.  While the Veteran is competent as a lay person to report symptoms of bilateral extremity numbness, these reports of symptoms, although acknowledged, are outweighed by the clinical and diagnostic evidence of record.  See Layno, 6 Vet. App. 465, 469.  The objective clinical and diagnostic evidence of record shows the Veteran does not have a confirmed diagnosis for multiple sclerosis.  In the absence of proof of a present disability, there can be no valid claim for direct service connection.  38 U.S.C. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Therefore, the Board has reviewed all medical and lay evidence, but finds there is no probative evidence of record which establishes that the Veteran has been diagnosed with multiple sclerosis during the pendency of her appeal.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

	ii.  Entitlement to service connection for right hand bone spur:

The Veteran seeks entitlement to service connection for a right hand bone spur disability.  In statements to the Board, the Veteran states she developed symptoms of right hand pain 10 years following her separation from military service.  See  Hearing Transcript.  Thereafter, in November 2010, the Veteran was diagnosed with a bone spur in her right hand. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's right hand bone spur disability was incurred in or caused by her active duty service.  Although the Veteran testified that she experienced right hand pain during service, the contemporaneous service treatment records reflect no such complaints, and in fact, include her denial of any right hand problems at the time of her separation from service.  Similarly, records of the Veteran's reserve military service reflect no complaints of any right hand pain or limitation. 

The Board finds the lack of any evidence reflecting right hand pain during service to be probative evidence against the claim for entitlement to service connection.  While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2001) (Lance, J. concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 802 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

Here, despite the Veteran's relatively brief period of service, the Veteran's service treatment records are extensive and include records of treatment for a range of medical problems, as well as copies of medical profiles and lab results; however, a bone spur is not one of the conditions for which she received treatment during service... The Board therefore concludes that the record is complete in relevant part. Furthermore, the Board finds that it is likely that if the Veteran experienced right hand pain, such a disability would have been reported.  Significantly, the Veteran is right handed, so if she experienced any pain or difficulty with her hand, including during training and assembling her rifle, an account of this complaint would likely have been recorded.  Injuries to other joints, including her right leg, were noted in the Veteran's service medical records.  Therefore, the Board finds that the absence of such contemporaneous evidence weighs against the Veteran's current claim.

As to presumptive service connection, the Board notes that certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  However, in the present appeal, the Veteran was not diagnosed with a right hand bone spur until November 2010, nearly 20 years following her separation from active duty service. Additionally, the Board observes that the x-ray which diagnosed the right hand bone spur reported findings of "minimal" degenerative changes in the form of a "small spur if the index finger."  See Medical Records from Dr. M.R. As such, the Veteran is not entitled to an award of presumptive service connection. 

Given the record before it, the Board finds that evidence in this case does not reach the level of equipoise that the Veteran's current right hand bone spur disability had its onset, or is otherwise etiologically related, to her active duty service.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Rather, the evidence supports a finding that the Veteran's current right hand bone spur disability did not have onset until years after her separation from service.  

Furthermore, the Veteran has not presented any medical evidence suggesting that there is a relationship between her current right hand bone spur disability and her past active duty service.  During her July 2017 hearing, the Veteran testified that no physician or medical provider have attributed the current right hand bone spur to the Veteran's active duty service. 

As to the Veteran's lay assertions of a nexus, the Board has considered her statements asserting a connection between her activities while on active duty, to include assembly of her weapons during training, but finds these statements alone do not establish proof of any casual nexus.  While the Veteran is competent to report her symptoms and experiences, she is not competent to ascertain the etiology of her right hand bone spur disability.  There is nothing in the medical record to suggest that the Veteran has the appropriate training experience, or expertise to render an opinion regarding complex medical questions.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  For example, in Jandreau v. Nicholson, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

As to the Veteran's claim, the reasoning expressed in Jandreau is applicable because she seeks to offer an etiology opinion rather than provide a diagnosis.  The Board finds that the question of whether the Veteran currently has a right hand bone spur disability as a result of her active duty service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of her current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence, which shows that the Veteran's claimed disability developed years after her separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran). 

For all the above reasons, entitlement to service connection for a right hand bone spur is denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for multiple sclerosis is denied. 

Entitlement to service connection for a right hand bone spur disability is denied.


REMAND

Although the Board regrets the additional delay, the Veteran's remaining claims must be remanded before the Board is able to make a determination on the merits.  

First, the Board observes the AOJ has not met its burden to assist the Veteran in obtaining outstanding medical records relevant to her claim.  During the July 2017 Board hearing, the Veteran testified that she received medical treatment from the Monte Carlo VA Medical Center (VAMC) for her degenerative disc disease of the lumbar spine.  Specifically, the Veteran testified that she received physical therapy between 2011 and 2012.  These records have yet to be obtained and associated with the Veteran's electronic claims folder. 

The Board additionally notes that the AOJ has referenced electronic medical records as having been reviewed which are not currently part of the Veteran's electronic claims folder.  In the November 2014 Statement of the Case ("SOC"), the AOJ references medical records from the Montgomery and Tuskegee VA Medical Centers, dated through November 7, 2014.  Similarly, the May 2014 SOC references medical records from the Central Alabama VA Medical Centers, dated through May 2014, as having been reviewed by the AOJ.  However, after a review of the Veteran's electronic file, including the Virtual VA record, the Board is unable to locate these identified records.  The most current VA treatment records presently within the Veteran's electronic claims file are dated through May 2013, only. 

As such, a remand is required to obtain the most current version of the Veteran's medical records from the Central Alabama, Montgomery, and Tuskegee VA Medical Centers, and to upload these records into the Veteran's electronic claims file.  VA is required to make reasonable efforts to obtain all relevant records, including private records or state government records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Therefore, a remand is required to obtain these treatment records, as they are relevant to the Veteran's claims and were properly identified by the Veteran. 

Second, the Board finds that a remand is required in order to afford the Veteran an updated VA examination to assess the severity of her service connected status post stress fracture of the right tibia.  During the Veteran's July 2017 hearing, she testified her service-connected status post stress fracture of the right tibia had worsened since the date of her last VA examination.  When a Veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d);  38C.F.R. § 3.159(c)(4);  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, the Veteran should be afforded a new VA examination to assess the current severity of her service-connected status post stress fracture of the right tibia. 

The Board further finds that a remand is required in order to obtain a new VA medical examination and opinion which addresses the etiology of the Veteran's degenerative joint disease of the right foot and bilateral hips.  In denying the Veteran entitlement to service connection for these disabilities, the AOJ cited to VA examinations dated November 2010 and May 2011 as evidence that no nexus existed between the Veteran's active duty service and claimed disabilities.   However, after a review of these medical opinions, the Board finds both the November 2010 and May 2011 medical opinions are inadequate for ratings purposes.  Specifically, these medical opinions do not properly address the issue of secondary service connection, as the examiner did not consider or discuss both the lay and medical evidence of record showing the Veteran walks with an altered gait due to her service-connected status post stress fracture of the right tibia.  As such, a new VA examination and medical opinion should be afforded to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Third, the Board finds that a remand is required in order to afford the Veteran a VA examination and medical opinion which discusses the etiology of any diagnosed psychiatric disorder.  As noted in the Introduction to this decision, the Board reclassified the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and to include as secondary to a service connected disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In reviewing the Veteran's medical records, the Board observes that at various times throughout the pendency of her appeal, the Veteran has been diagnosed with depression and anxiety.  See Montgomery VAMC Records.  Additionally, in statements to her medical providers and the Board, the Veteran has described developing psychiatric symptoms as a result of her general medical condition, including the pain caused by her service-connected status post stress fracture of the right tibia.  

As such, the Board finds the Veteran should be afforded a VA examination and medical opinion which addresses the etiology of her psychiatric disabilities.  See 38 U.S.C. 5103(a); See also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008)(VA's affirmative duty to assist claimants to substantiate their claims includes an obligation to provide a medical examination of obtain a medical opinion when necessary to make a decision on a claim). The Board also finds that the examiner who performs this psychiatric evaluation should additionally address the Veteran's statements that she has developed a sleep disorder as a result of either her psychiatric disability and/or her general medical condition, including the pain caused by her service-connected status post stress fracture of the right tibia.  The Board observes that the Veteran's treating physicians have expressed an opinion that the Veteran's sleep disability is a result of her anxiety disorder.  See e.g. Medical Records from Dr. M.R. 

Finally, as the Veteran's claim is being remanded, the Board requests that the AOJ obtain updated VA medical treatment records.  38 U.S.C. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should first locate the Veteran's electronic medical records from the Monte Carlo, Montgomery, Tuskegee, and Central Alabama VA Medical Centers identified as reviewed in the May 2014 and November 2014 SOCs.  These records should then be uploaded into the Veteran's electronic claims folder. 

2.  The AOJ should additionally contact the Veteran, and, with her assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ should then provide the Veteran with appropriate notice regarding the TDIU claim and request that she complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

The AOJ should explain what is needed to establish entitlement to TDIU due to exclusively to the service-connected status post stress fracture of the right tibia disability, to include on an extra-schedular basis.  The AOJ should ask the Veteran to submit any additional evidence in support of a TDIU claim, to specifically include information on her work history, salary, and educational history.

4.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for the appropriate VA joints examination to determine the current severity of the Veteran's service-connected status post stress fracture of the right tibia. The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

When conducting range of motion testing, the VA examiner is asked to specify at what degree the Veteran experiences pain (e.g. flexion to 60 degrees, with pain beginning at 20 degrees).  The examiner should also note the degree at which pain begins with repetitive range of motion testing.  If no pain is observed or reported during range of motion testing, the examiner is requested to state that no pain occurred. 

The examiner should provide a full description of the effects of the Veteran's service-connected status post stress fracture of the right tibia on her ability to perform ordinary activities over the course of the appeal period. 

The examiner is asked to provide a thorough explanation of the rationale underlying any and all opinions or conclusions expressed.

5.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for the appropriate VA joints examination to determine the etiology of the degenerative joint disease of the bilateral hips and right foot.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(i) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's degenerative joint disease of the bilateral hips was caused by or aggravated by the Veteran's service-connected status post stress fracture of the right tibia disability?  

(ii) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's degenerative joint disease of the right foot was caused by or aggravated by the Veteran's service-connected status post stress fracture of the right tibia disability?  

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

In making a determination as to the above requested opinions, the examiner must consider and address the following:

(a)  the lay and medical evidence document the Veteran's alerted gait, caused by the service-connected status post stress fracture of the right tibia disability; and

	(b)  the Veteran's use of a cane for walking.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA psychological examination to determine the nature and etiology of her diagnosed disabilities. The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(i) The examiner is asked to identify any and all of the Veteran's current psychiatric disabilities. 

(ii)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that any current psychiatric disability had its clinical onset during active service or is related to any in-service event, injury, or disease?

(iii)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that any current psychiatric disability was caused by or aggravated by the Veteran's service-connected status post stress fracture of the right tibia disability?  

(iv)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's reports of insomnia and difficulty sleeping are caused by or aggravated by any of the Veteran's current psychiatric disabilities? 

(v)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's reports of insomnia and difficulty sleeping are caused by or aggravated by the Veteran's service-connected status post stress fracture of the right tibia disability?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

In making a determination as to the above requested opinions, the examiner must consider and address the following:

(a)  the Veteran's reports that she developed a PTSD disability due to the stress placed on her during her pregnancy while service on active duty; 

(b)  the Veteran's reports of developing depression and anxiety as a result of her general medical condition, to include the pain from her service-connected status post stress fracture of the right tibia disability; and 

(c)  the Veteran's reports of developing insomnia as a result of her general medical condition, to include the pain from her service-connected status post stress fracture of the right tibia disability. 

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


